SHARE EXCHANGE AGREEMENT


dated as of


July 4, 2013


between


MONARCHY RESOURCES INC.


and


THE UNDERSIGNED SHAREHOLDERS


relating to the purchase and sale


of


17% of the Outstanding Stock


of


NEW WORLD METALS, S.A.P.I. de C.V.

 

1

 

SHARE EXCHANGE AGREEMENT

EFFECTIVE DATE OF AGREEMENT: July 4, 2013

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is by and between MONARCHY
RESOURCES INC. a Nevada corporation (“Buyer”) and the selling shareholders,
Onepointsix Holdings Inc. and Luis Damian Salazar Limon (“Sellers”).

W I T N E S S E T H :

WHEREAS the Sellers are the beneficial owners of 22% of the Shares of NEW WORLD
METALS, S.AP.I. (the “Company”) and desire to sell 17% allocated as described
below to Buyer, a publicly traded company and Buyer desires to purchase the
Shares from Sellers upon the terms and subject to the conditions hereinafter set
forth. The Shares of the Company are held as follows:

11% Onepointsix Holdings Inc. 11,000 shares of which 8,500 shares are hereby
sold to Buyer.

 

11% Luis Damián Salazar Limón 11,000 Shares of which 8,500 shares are hereby
sold to Buyer.

 

17,000 Total Shares or 17% of New World Metals, S.A.P.I. de C.V., of which
100,000 shares are issued and outstanding.

 

AND WHEREAS New World Metals acknowledges that Monarchy Resources shall be
entitled to profit-sharing on a pro-rated basis calculated and paid out on a
quarterly basis.

 

THEREFORE, the parties hereto agree as follows:

1.      Definitions

 

1.                                       . Other Definitional and Interpretative
Provisions. Unless specified otherwise, in this Agreement the obligations of any
party consisting of more than one Person are joint and several. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles and Sections are to Articles and Sections of this
Agreement unless otherwise specified. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words

2

 

“without limitation,” whether or not they are in fact followed by those words or
words of like import. “Writing,” “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

 

2.      Purchase and Sale and Transfer of Rights, Closing Condition

 

1.                                       . Purchase and Sale. Upon the terms and
subject to the conditions of this Agreement, Sellers agrees to sell to Buyer and
Buyer agrees to purchase from Sellers, 17% of the outstanding shares (equivalent
to 17% of the total common shares) of the Company in exchange for $750,000 plus
5,000,000 shares of common stock of the Buyer issued to the Seller at a deemed
price of $1.00 per share for a total purchase value of $5,750,000. The Shares
shall be issued as follows:

 

 

50% Onepointsix Holdings Inc. 2,500,000 - Common Shares

 

50% Luis Damian Salazar Limon. 2,500,000 - Common Shares

 

2.                                       . Closing. Upon mutual execution of
this document via electronic counterparts with original copies to follow.

 

3.                                       Profit Sharing. It is expressly agreed
that the Buyer shall be granted a pro-rated interest as to a total of 45% in the
profits of the Company. Such profit shall be calculated and paid out to the
Buyer on a quarterly basis.

 

Representations and Warranties of the Sellers

Seller makes the following representations and warranties to Buyer with respect
to the Company as of the date hereof (except to the extent expressly relating to
a specific date, in which event such representation or warranty shall be made as
of such date), which shall be unaffected by any investigation heretofore or
hereafter made by or on behalf of Buyer:

4.                                       . Corporate Existence and Power. The
Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate powers required to carry on its business as now conducted.

5.                                       . Corporate Authorization and Binding
Effect. The execution, delivery and performance by Seller of this Agreement, and
the consummation by each of the Sellers and the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate and shareholder action by each of the Sellers and the Company. Seller

3

 

and the Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement and each
Related Agreement to which it is a party has been duly executed and delivered by
Seller and the Company and, assuming due and valid authorization, execution and
delivery thereof by Buyer, this Agreement is a valid and binding obligation of
Seller and the Company party thereto, enforceable in accordance with its terms
and conditions.

6.                                       . Governmental Authorization. The
execution, delivery and performance by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby require no
action by or in respect of, or filing with, any Governmental Authority.

7.                                       . Noncontravention. The execution,
delivery and performance by the Seller of this Agreement and the consummation by
Seller and the Company of the transactions contemplated hereby and thereby do
not and will not contravene or conflict with the certificates or articles of
incorporation or bylaws of the Seller or the Company; contravene or conflict
with or constitute a violation of any provision of any Law binding upon or
applicable to the Seller or the Company or any of their respective properties or
assets; result in a violation or a breach of, or constitute a default or require
any consent under or give rise to a right of termination, cancellation or
acceleration of any right or obligation of the Company or to a loss of any
benefit to which the Company is entitled under any provision of any note, bond,
mortgage, indenture, lease, agreement, contract, obligation or other instrument
to which the Company is bound, or any license, franchise, permit or other
similar authorization held by the Company; or result in the creation or
imposition of any Lien on any asset of the Company, except for any Permitted
Liens.

8.                                       . Capitalization. All outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid, nonassessable and free from preemptive rights. Except as set forth
in this Section 3.05, there are no outstanding shares of capital stock or other
voting securities of or other ownership interests in the Company; ) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of or other ownership interests in the Company; or options or
other rights to acquire from the Company, or any obligation of the Company to
issue, transfer or sell, any capital stock or voting securities of or other
ownership interests in the Company or securities convertible into or
exchangeable for capital stock or voting securities of or other ownership
interests in the Company (the items in clauses (i), (ii) and (iii) being
referred to collectively as the “Company Securities”). There are no outstanding
obligations of the Company to repurchase, redeem or otherwise acquire any
Company Securities. The Company does not have any Subsidiaries.

9.                                       . Ownership of Shares. Seller is the
record and beneficial owner of the Shares, free and clear of any Lien, and will
transfer and deliver to Buyer at the Closing valid title to the Shares, free and
clear of any Lien.

10.                                    . Permits; Compliance. The Company is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates, approvals, clearances
and orders of any

4

 

Governmental Authority necessary for the Company to operate its repair and
manufacturing business as currently conducted, to own, lease and operate its
properties and to carry on the Business (the “Company Permits”) and the use and
operation by the Company of its properties and the conduct of the Business
comply with the requirements and conditions of all Company Permits.

11.                                    . Financial Statements. The Company is
newly formed and does not yet have consolidated financial statements of the
Company, (collectively, the “Financial Statements”).

12.                                    . Books and Records. The books of
account, minute books and stock record books of the Company are complete and
correct in all material respects and have been maintained in accordance with
reasonable and customary business practices. The minute books of the Company
contain records that are complete and correct in all material respects of all
meetings of, and corporate action taken by (including all actions by unanimous
written consent), the shareholders and directors of the Company since inception.
True and complete copies of all minute books and all stock record books of the
Company have heretofore been made available to Buyer.

13.                                    . Absence of Certain Changes. The Company
has conducted its business in the ordinary course consistent with past practices
and there has not been:

                    a.          any event, occurrence or development which has
had a Company Material Adverse Effect;

                   b.          any declaration, setting aside or payment of any
dividend or other distribution with respect to any shares of capital stock of
the Company, or any repurchase, redemption or other acquisition by the Company
of any outstanding shares of capital stock or other securities of, or other
ownership interests in, the Company;

                    c.          any amendment of any material term of any
outstanding security of the Company;

                   d.          any incurrence, assumption, amendment or
guarantee by the Company of any indebtedness for borrowed money, or any foreign
currency, hedging, financial derivatives or similar transactions, other than in
the ordinary course of business and consistent with past practices;

                    e.          any creation or assumption by the Company of any
Lien, other than Permitted Liens, on any asset of the Company;

                    f.          any making of any loan, advance or capital
contribution to or investment in any Person by the Company other than loans,
advances, capital contributions or investments made in the ordinary course of
business consistent with past practices or any amendment of the terms of any
loan to executive officers or directors;

                    g.          any transaction or commitment made, or any
contract or agreement entered into, by the Company relating to its assets or the
Business (including the acquisition or disposition of any assets), in either
case, material to the Company, other than transactions and commitments in the
ordinary course of business consistent with past practices and those
contemplated by this Agreement;

5

 

                     h.          any material change in any method of accounting
or accounting practice by the Company.

                     i.          any payment, discharge or satisfaction of any
material claim, liability or obligation, except in the ordinary course of
business or pursuant to the terms of any Material Contract;

                     j.          any material modification to a Material
Contract;

                   k.          except as required under applicable law or
pursuant to existing agreements, any grant of any severance or termination pay
to any director, officer or employee of the Company, increase in compensation,
bonus or other benefits payable under any severance or retirement or termination
pay policies of the Company, entering into of any employment, deferred
compensation or other similar agreement (or any amendment to any such existing
agreement) with any director, officer or employee of the Company or adoption of
any new Employee Plan or modification of any Employee Plan, in the case of each
of clauses (i) through (iv), other than in the ordinary course of business
consistent with past practices; or

                     l.          any disposal or lapse of any rights to the use
of any Intellectual Property Right, which would have a Company Material Adverse
Effect.

14.                                    . No Undisclosed Material Liabilities.
There are no liabilities or obligations of the Company of any kind, other than:

                    a.          liabilities or obligations disclosed or provided
for in the Balance Sheet or the notes thereto;

                   b.          liabilities or obligations incurred in the
ordinary course of business since the Balance Sheet Date;

                    c.          liabilities or obligations under this Agreement;
and

                  d.             other liabilities or obligations which in the
aggregate would not have a Company Material Adverse Effect.

15.                                    . Litigation. As of the date of this
Agreement, there is no judicial or administrative action, suit or proceeding
pending, or to the Knowledge of Seller, threatened against the Company or
relating to the Business, any of the Company’s properties or any of the officers
or directors of such companies before any court or arbitrator or before or by
any Governmental Authority that would, individually or in the aggregate, have a
Company Material Adverse Effect. The Company is not subject to any judgment,
order or decree that would result in a Company Material Adverse Effect.

16.                                    . Taxes. The Company has also separately
filed all material Tax Returns that it was required to file for each taxable
period. All such Tax Returns were timely filed, correct and complete in all
material respects and were prepared in substantial compliance with all
applicable laws and regulations. The Company has paid all material Taxes shown
or required to be shown on such separate Tax Returns.

                 a.             There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company.

                 b.             The Company has withheld and paid all
employment, sales, use and other Taxes required to have been withheld and paid
in connection with any

6

 

amounts paid or owing to any employee, independent contractor, creditor or other
third party.

                 c.             There is no pending or any threatened dispute or
claim concerning any material Tax liability of the Company for any taxable
period during which the Company was a member of the Seller’s Affiliated Group.

i.       . Employees. The company does not nor has ever had any employees.

17.                                    . Certain Business Practices. Neither the
Company nor any of its directors, officers employees or any other person
authorized to act on behalf of the Company has used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or made any bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment to any foreign or domestic
government official or employee from corporate funds.

18.                . Environmental Matters. Except as to matters that would not
have a Company Material Adverse Effect:

i.       no complaint has been filed, no penalty has been assessed, and no
third-party investigation, claim, suit, proceeding or review is pending or is
threatened by any Governmental Authority or other Person against the Company
and, in each case, alleging or relating to any violation by the Company of any
Environmental Law;

ii.      the Company is in compliance with all Environmental Laws and has
obtained and is in compliance with all permits, licenses, franchises,
certificates, approvals and other similar authorizations of any Governmental
Authority (collectively, “Environmental Permits”) required by Environmental Laws
to conduct the Business;

. Compliance With Laws and Court Orders. The Company is in compliance with all,
and is not under investigation with respect to applicable Laws.

19.             . Employee Matters. The Company is in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms, and conditions of employment, and wages and hours and is not
engaged in any unfair labor practice.

20.                                    . Title to Assets; Liens. The Company has
good title to all the properties and assets reflected in the Balance Sheet and
all assets purchased by the Company since the Balance Sheet Date free and clear
of all Liens (other than Permitted Liens). At the time of the Closing, the
assets of the Company, taken together with the rights and benefits to Buyer
arising under the Related Agreements, shall be adequate in all material respects
to allow Buyer at such time to conduct the Business substantially as it is
currently being conducted.

21.                                    . Real Property. The Company has no title
to any real property.

7

 

                    a.          To Seller’s Knowledge, there is no structural
defect in any of the Real Property or the improvements thereon.

22.                Material Contracts. The Company is not a party to or bound by
any agreement or contract except as disclosed.

                  a.             Each agreement, contract, plan, lease,
arrangement or commitment required to be disclosed pursuant to this Section
(collectively, “Material Contracts”) is a valid and binding agreement of the
Company and is in full force and effect, and none of the Company or, to the
Knowledge of Seller, any other party thereto is in default or breach in any
respect under the terms of any such agreement, contract, plan, lease,
arrangement or commitment.

23.             . Insurance. Seller has made available to Buyer copies of all
insurance policies providing coverage in favor of the Company or any of its
properties, including “all risk” insurance policies (collectively, the
“Insurance Policies”). There are no material claims by the Company pending under
any of the Insurance Policies as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or in respect of which such
underwriters have reserved their rights. As of the date hereof, all Insurance
Policies are in full force and effect, all premiums due thereon have been paid
and the Company is in compliance in all material respects with the terms and
provisions of the Insurance Policies.

24.             . Intellectual Property. No Company Intellectual Property Right
is subject to any outstanding judgment, injunction, order, decree or agreement
restricting the use thereof by the Company or restricting the licensing thereof
by the Company to any Person.

                 a.             Except as expressly disclosed to Buyer, the
Company has the sole and exclusive right to use the Company Intellectual
Property Rights, and no consent of any third party is required for the use
thereof by the Company following Closing. To the Knowledge of Seller, no claims
have been asserted by any person challenging the use of any Company Intellectual
Property Rights, or challenging or questioning the validity or effectiveness of
any such license or agreement. No additional Intellectual Property Rights other
than the Company Intellectual Property Rights are necessary or material to the
conduct of the Business.

 

3.     
Representations and Warranties of Buyer

Buyer hereby makes the following representations and warranties to the Sellers
as of the date hereof (except to the extent expressly relating to a specific
date, in which event such representation or warranty shall be made as of such
date), which shall be unaffected by any investigation heretofore or hereafter
made.

1.                                       . Corporate Existence and Power. Buyer
is a corporation duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has all corporate powers
required to carry on its business as now conducted.

2.                                       . Corporate Authorization. The
execution, delivery and performance by Buyer of this Agreement and each Related
Agreement to which it

8

 

is a party and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate and shareholder
action by Buyer. Buyer has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
executed and delivered by Buyer and, assuming due and valid authorization,
execution and delivery thereof by each Seller party thereto, this Agreement is a
valid and binding obligation of Buyer, enforceable in accordance with its terms
and conditions.

3.                                       . Governmental Authorization. The
execution, delivery and performance by Buyer of this Agreement and each Related
Agreement and the consummation by Buyer of the transactions contemplated hereby
and thereby require no action by or in respect of, or filing with, any
Governmental Authority

4.                                       . Noncontravention. The execution,
delivery and performance by Buyer of this Agreement and the consummation by
Buyer of the transactions contemplated hereby do not and will not contravene or
conflict with the articles of incorporation or bylaws of Buyer, assuming
compliance with the matters referred to in Section 4.03, contravene or conflict
with or constitute a violation of any provision of any Law binding upon or
applicable to Buyer, result in a violation or a breach of, or constitute a
default or require any consent under or give rise to a right of termination,
cancellation or acceleration of any right or obligation of Buyer or to a loss of
any benefit to which Buyer is entitled under any provision of any note, bond,
mortgage, indenture, lease, agreement, contract, obligation or other instrument
to which Buyer is bound, or any license, permit or other similar authorization
held by Buyer.

5.                                       . Litigation. As of the date of this
Agreement, there is no judicial or administrative action, suit or proceeding
pending, or to the knowledge of Buyer, threatened against Buyer before any
Governmental Authority which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated by this
Agreement.

6.                                        

4.     
Covenants of the Sellers

Each of the Sellers agrees that:

1.                                       . Conduct of the Company. Except as
expressly contemplated by this Agreement or as otherwise consented to by Buyer
in writing, during the period from the date hereof and continuing, each of the
Sellers shall cause the Company to:

                     a.          conduct its business in the usual, regular and
ordinary course consistent with past practices;

                    b.          not mortgage, pledge, sell or dispose of any
assets with a value of $3,000 or more in the aggregate, and not waive, release,
grant, transfer or permit to lapse any Company rights of value in excess of
$5,000 in the aggregate;

                    c.          comply in all material respects with all
provisions of any Material Contracts to which the Company is a party;

                   d.          not take any action that would result in the
representation set forth in Section 3.10(k) being untrue;

9

 

                    e.          not enter into any new or amended contract,
agreement, side letter or memorandum of understanding with any unions
representing employees of the Company;

                     f.          not enter into any agreement or understanding
with any other Person outside of the ordinary course of business consistent with
past practices involving expenditures in excess of $3,000 in the aggregate or
involving terms of duration or commitments in excess of 3 months;

                    g.          not enter into any agreement or understanding
with any other Person containing any exclusivity, non-competition or similar
provisions that would materially restrict the ability of the Company to compete;

                    h.          not adopt or propose any change in its
organizational documents (including bylaws); and

                     i.          not merge or consolidate with any other Person.

2.                                       . Access to Information;
Confidentiality.

                    a.          After the Closing, Seller will hold, and will
use their best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
Company, except to the extent that such information can be shown to have been
previously known on a nonconfidential basis by either Seller, in the public
domain through no fault of Sellers or their Affiliates or later lawfully
acquired by any Seller from sources other than those related to its prior
ownership of the Company. The obligation of Sellers and their Affiliates to hold
any such information in confidence shall be satisfied if they exercise the same
care with respect to such information as they would take to preserve the
confidentiality of their own similar information.

                   b.          On and after the Closing Date, Seller will
afford, promptly to Buyer and its agents reasonable access to its books of
account, financial and other records (including accountant’s work papers),
information, employees and auditors to the extent reasonably necessary for Buyer
in connection with any audit, investigation, dispute or litigation (other than
any dispute or litigation involving either of the Sellers) relating to the
Business; provided that any such access by Buyer shall be conducted during
normal business hours and shall not unreasonably interfere with the conduct of
the business of the Sellers, Buyer shall bear all of the out-of-pocket costs and
expenses (including reasonable attorneys’ fees, but excluding reimbursement of
Seller for general overhead, salaries and employee benefits) reasonably incurred
in connection with the foregoing.

3.                                       . Notices of Certain Events. From the
date hereof, Seller shall promptly notify Buyer of:

                    a.          any actions, suits, claims, investigations or
proceedings commenced against the Company or in respect of which the Company has
an indemnification obligation and as to which Seller has Knowledge that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.12.

5.     
Covenants of Buyer

10

 

Buyer agrees that:

1.                                       . Confidentiality. Prior to the Closing
Date and after any termination of this Agreement, Buyer and its Affiliates will
hold, and will use their best efforts to cause their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
hold, in confidence all confidential documents and information concerning the
Company furnished to Buyer or its Affiliates in connection with the transaction
contemplated by this Agreement.

2.                                       . Trademarks; Tradenames. Buyer shall
not permit the Company to use any of the marks or names of Seller that the
parties agree shall belong to Seller after closing.

6.     
Covenants of Buyer and the Sellers

Buyer and the Sellers agree that:

1.                                       . Best Efforts; Further Assurances.
Subject to the terms and conditions of this Agreement, Buyer and the Sellers
will use their best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary or desirable under applicable laws
and regulations to consummate the transactions contemplated by this Agreement.
Seller and Buyer shall, and the Sellers shall cause the Company prior to the
Closing, and Buyer shall cause the Company after the Closing, to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement.

2.                                       . Public Announcements. The parties
agree to consult with each other before issuing any press release or making any
public statement with respect to this Agreement or the transactions contemplated
hereby and, except for any press releases and public announcements the making of
which may be required by applicable law or any listing agreement with any
national securities exchange, will not issue any such press release or make any
such public statement prior to such consultation..

3.                                       Operational Agreement. Both parties
agree that within 90 days of closing an operational partnership agreement shall
be in place, inclusive of employment agreements for principal officers of the
Seller. Buyer and Seller have to date negotiated most of the terms of the
agreement and will use their best faith efforts to complete and ratify said
agreement. In the event of a failure to complete an agreement Seller retains the
right to purchase the shares sold to the Buyer for an equal amount of
consideration expended by the Buyer.

7.     
Employee Benefits

1.                                       . Employee Benefits. Nothing herein
shall be construed to require the Company or Buyer to continue after Closing the
employment of any Company employee or to otherwise interfere with the Company’s
right to terminate any such employees at any time after Closing.

8.     
Conditions to Closing

11

 

1.                                       . Conditions to Obligations of Buyer
and the Sellers. The obligations of Buyer and the Sellers to consummate the
Closing are subject to the satisfaction of the following conditions:

                    a.          no provision of any Law shall prohibit the
consummation of the Closing;

                   b.          there shall not be in effect any Law enacted,
enforced, promulgated, issued or deemed applicable to the transactions
contemplated hereby of any Governmental Authority that makes illegal or
otherwise materially restrains or prohibits the consummation of the transactions
contemplated hereby.

2.                                       . Conditions to Obligation of Buyer.
The obligation of Buyer to consummate the Closing is subject to the satisfaction
of the following further conditions:

                    a.          the Seller shall have performed or complied with
in all material respects all of the covenants and agreements required to be
performed by it on or prior to the Closing Date under this Agreement, and the
representations and warranties of the Seller set forth in this Agreement shall
be true at and as of the Closing Date as if made at and as of such time (except
as to any representation or warranty which speaks as of a specific date, which
must be true as of such date;

                   b.          there shall not have occurred any Company
Material Adverse Effect after the date hereof which is continuing on the Closing
Date;

                    c.          Buyer shall have received all documents it may
reasonably request relating to the existence of the Seller and the authority of
the Seller for this Agreement, all in form and substance reasonably satisfactory
to Buyer; and

3.                                       . Conditions to Obligation of the
Sellers. The obligation of the Sellers to consummate the Closing is subject to
satisfaction of the following further conditions:

                    a.          Buyer shall have performed or complied with in
all material respects all of the covenants and agreements required to be
performed by it on or prior to the Closing Date under this Agreement, and the
representations and warranties of Buyer set forth in this Agreement shall be
true at and as of the Closing Date as if made at and as of such time (except as
to any representation or warranty which speaks as of a specific date, which must
be true as of such date); and

                   b.          the Seller shall have received all documents it
may reasonably request relating to the existence of Buyer and the authority of
Buyer for this Agreement, all in form and substance reasonably satisfactory to
the Sellers.

9.     
Survival; Indemnification

1.                                       . Survival. Except as specifically set
forth below, the representations and warranties of the parties hereto contained
in this Agreement or in any certificate or other writing delivered pursuant
hereto or in connection herewith shall survive the Closing until the first
anniversary of the Closing Date. The covenants and agreements of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
indefinitely or for the shorter period explicitly specified therein, except that
for such covenants and agreements that survive for such shorter period, breaches
thereof shall survive indefinitely or until the latest

12

 

date permitted by law. Notwithstanding the preceding sentences, any breach of
representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if notice of the
inaccuracy or breach thereof giving rise to such right of indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time.

2.                                       . Indemnification. Effective at and
after the Closing, Seller hereby indemnifies Buyer and its Affiliates against
and agrees to hold each of them harmless from any and all damage, loss and
expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses and any fines or penalties imposed) (“Damages”,
which shall not include amounts subject to indemnification by the Sellers)
actually suffered by Buyer or any of its Affiliates arising out of any
misrepresentation or breach of representation or warranty (each such
misrepresentation and breach, a “Warranty Breach”) or breach of covenant or
agreement made or to be performed by the Sellers pursuant to this Agreement.

                    a.          Effective at and after the Closing, Buyer hereby
indemnifies Seller and its Affiliates against and agrees to hold each of them
harmless from any and all Damages actually suffered by Seller or any of its
Affiliates arising out of any Warranty Breach or breach of covenant or agreement
made or to be performed by Buyer pursuant to this Agreement.

3.                                       . Procedures. The party seeking
indemnification under Section 10.02 (the “Indemnified Party”) agrees to give
prompt notice to the party against whom indemnity is sought (the “Indemnifying
Party”) of the assertion of any claim, or the commencement of any suit, action
or proceeding (“Claim”) in respect of which indemnity may be sought under such
Section and will provide the Indemnifying Party such information with respect
thereto that the Indemnifying Party may reasonably request. The failure to so
notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent such failure shall have adversely
affected the Indemnifying Party.

                    a.          The Indemnifying Party shall be entitled to
participate in the defense of any Claim asserted by any third party (“Third
Party Claim”) and, subject to the limitations set forth in this Section, shall
be entitled to assume the control of and appoint lead counsel for such defense,
in each case at its expense.

                   b.          If the Indemnifying Party shall assume the
control of the defense of any Third Party Claim in accordance with the
provisions of this Section 10.03, the Indemnifying Party shall obtain the prior
written consent of the Indemnified Party (which shall not be unreasonably
withheld, delayed or conditioned) before entering into any settlement of such
Third Party Claim, but only if the settlement does not release the Indemnified
Party from all liabilities and obligations with respect to such Third Party
Claim or if the settlement imposes injunctive or other equitable relief against
the Indemnified Party, and the Indemnified Party shall be entitled to
participate in the defense of such Third Party Claim and to employ separate
counsel of its choice for such purpose. The fees and expenses of such separate
counsel shall be paid by the Indemnified Party. The Indemnifying Party shall
have no indemnification obligations with respect to any Third Party Claim that
shall be settled by the Indemnified Party without the prior written consent of
the

13

 

Indemnifying Party, which consent shall not be unreasonably withheld, delayed or
conditioned.

                    c.          Each party shall cooperate, and cause their
respective Affiliates to cooperate, in the defense or prosecution of any Third
Party Claim and shall furnish or cause to be furnished such records, information
and testimony, and attend such conferences, discovery proceedings, hearings,
trials or appeals, as may be reasonably requested in connection therewith. The
Indemnified Party shall keep the Indemnifying Party fully informed of the
defense of any Third Party Claim conducted by such Indemnified Party.

                   d.          Each Indemnified Party shall use reasonable
efforts to collect any amounts available under insurance coverage, or from any
other Person alleged to be responsible, for any Damages payable under Section
10.02.

4.                                       . Knowledge. Notwithstanding anything
in this Agreement to the contrary, the rights of the parties to indemnification
based on the representations and warranties set forth in this Agreement shall
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) about the accuracy or inaccuracy of or
compliance with, any such representation or warranty.

10.  
Termination

1.                                       . Grounds for Termination. This
Agreement may be terminated at any time prior to the Closing:

                    a.          by mutual written agreement of Seller and Buyer;

                   b.          by either Seller or Buyer if consummation of the
transactions contemplated hereby would violate any nonappealable final order,
decree or judgment of any Governmental Authority having competent jurisdiction;
or

                    c.          by Buyer if Seller shall have filed a petition
for relief under the Bankruptcy Code prior to the Closing or an involuntary
petition for relief under the Bankruptcy Code is filed against Seller prior to
the Closing by any party other than (x) Buyer or its Affiliates or (y) any
Person acting at the direction of or in concert with Buyer or its Affiliates and
such petition is not dismissed prior to the Closing;

The party desiring to terminate this Agreement pursuant to clauses of this
Section 11.01 shall give notice of such termination to the other party.

2.                                       . Effect of Termination. If this
Agreement is terminated as permitted by Section 11.01, such termination shall be
without liability of any party (or any stockholder, director, officer, employee,
agent, consultant or representative of such party) to any other party to this
Agreement; provided that if such termination shall result from either party’s
willful failure to fulfill a condition to the performance of the obligations of
the other party, failure to perform a covenant set forth in this Agreement or
breach of any representation or warranty or agreement contained herein, such
failing or breaching party shall be fully liable for any and all Damages
incurred or suffered by the other party as a result of such failure or breach.
The provisions of Section 6.01, 12.03, 12.05, 12.06 and 12.07 shall survive any
termination hereof pursuant to Section 11.01.

14

 

 

11.  
Miscellaneous

1.                                       . Notices. All notices and other
communications hereunder shall be in writing (including facsimile transmission,
with confirmation of receipt) and shall be deemed to have been duly given when
delivered personally or by facsimile, when received by the addressee, if sent by
Express Mail, Federal Express or other express delivery service (receipt
requested), or three business days after being sent by registered or certified
mail, return receipt requested, in each case to the other party at the following
addresses (or to such other address for a party as shall be specified by like
notice, provided that notices of a change of address shall be effective only
upon receipt thereof) provided that any communication by facsimile shall be
confirmed by a copy sent via overnight mail to the physical address of the
recipient set forth above. All such notices, requests and other communications
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5 p.m. in the place of receipt and such day is a Business Day
in the place of receipt. Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding Business Day
in the place of receipt.

2.                                       . Amendments and Waivers. Any provision
of this Agreement may be amended or waived only if such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective.

                    a.          No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

3.                                       . Expenses. Except as otherwise
provided herein, all costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

4.                                       . Successors and Assigns. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto.

5.                                       . Governing Law. This Agreement shall
be governed by and construed in accordance with the laws and courts of the State
of Nevada, without regard to the conflicts of law rules of such country.

6.                                       . Jurisdiction. The parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought in the State of Nevada. In
any such suit, action or proceeding each party irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any

15

 

such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

7.                                       . . Counterparts; Effectiveness;
Third-Party Beneficiaries. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. No provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

8.                                       . Entire Agreement. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

9.                                       . Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic and legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

  By:   Name:

Title: President

MONARCHY RESOURCES INC.

 

 

 

 

By:

  Luis Damián Salazar Limón

Shareholder

New World Metals, S.A.P.I. de C.V.

 

 

16

 

 

 

  By:   Name:

Title: Authorized Signatory

ONEPOINTSIX HOLDINGS, INC.





 

 

  By:   Name:

Title: Authorized Signatory

NEW WORLD METALS, S.A.P.I. de C.V.

 

 

 

 



17

 

 